UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) WASHINGTON 91-1605464 (State or other jurisdiction (I.R.S Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filerþ Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of July 29, 2011, 44,303,984 shares of the Registrant’s Common Stock were outstanding. EMERITUS CORPORATION Table of Contents Part I.Financial Information Page No. Item 1.Financial Statements (unaudited): 1 Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 4 Condensed Consolidated Statement of Shareholders’ Equity for the six months ended June 30, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 Part II.Other Information Note: Items 2, 3, 4, and 5 of Part II have been omitted because they are not applicable. Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 6. Exhibits 53 Signature 54 Index to Exhibits 55 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) [The rest of this page is intentionally left blank] 1 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS June 30, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $2,633 and $1,497 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $358,114 and $304,495 Restricted deposits Goodwill Other intangible assets, net of accumulated amortization of $39,864 and $36,109 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 44,301,784 and 44,193,818 shares 4 4 Additional paid-in capital Accumulated other comprehensive income – Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Condensed Consolidated Financial Statements 2 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenues: Community revenue $ Management fees Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Transaction costs Depreciation and amortization Community leases Total operating expenses Operating income from continuing operations Other income (expense): Interest income Interest expense ) Change in fair value of interest rate swaps 42 ) Net equity earnings (losses) for unconsolidated joint ventures ) ) Acquisition gain – – Other, net ) Net other income (expense) Income (loss) from continuing operations before income taxes ) ) Provision for income taxes ) Income (loss) from continuing operations ) ) ) Loss from discontinued operations ) Net income (loss) Net loss attributable to the noncontrolling interest Net income (loss) attributable to Emeritus Corporation common shareholders $ $ ) $ ) $ ) Basic income (loss) per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ $ ) $
